Case 3:20-cv-01174-RNC Document1 Filed 08/13/20 Page 1 of 11

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

ROBERT TILLMAN : DOCKET NO. 3:20-CV-01174

Plaintiff ;

V.
FEDEX GROUND
PACKAGE SYSTEM, INC. :

Defendant : AUGUST 13, 2020

NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1332 and 1441, Defendant, FedEx Ground Package
System, Inc. (“FedEx Ground”), hereby requests removal of a civil action from the
Superior Court of the State of Connecticut, Judicial District of Hartford at Hartford, to the
United States District Court for the District of Connecticut, and as grounds, states as
follows:

1. On or about July 17, 2020, FedEx Ground was served with a complaint
returnable to court on August 4, 2020 in the Superior Court of the State of
Connecticut, Judicial District of Hartford at Hartford, Docket No. HHD-CV-20-
6130863-S (“Superior Court Action”). Copies of the Summons and Complaint in
the Superior Court Action are attached at Exhibit 1 in accordance with 28 U.S.C.
§ 1446(a). There are no other defendants in the action.

2. The state court in which the Superior Court Action was commenced is within this
Court's district. See 28 U.S.C. §§ 1441(a), 1446(a).

3. Plaintiff is a resident of Connecticut.

4. FedEx Ground is the only defendant and is not a citizen of Connecticut. FedEx

Ground is a corporation incorporated in Delaware and its principal place of
Case 3:20-cv-01174-RNC Document1 Filed 08/13/20 Page 2 of 11

business and corporate headquarters is in Moon Township, Pennsylvania
(Allegheny County).

. The Superior Court Action involves a claim of alleged wrongful termination from
employment in violation of Plaintiffs rights under the Connecticut's Workers’
Compensation Act. Conn. Gen. Stat. § 31-290a. Plaintiff seeks, inter alia, lost
wages and attorneys’ fees as damages. Because of the nature of the damages
Plaintiff seeks, the amount in controversy necessarily exceeds $75,000.
Therefore, this Court has original jurisdiction under 28 U.S.C. §§ 1332(a)(1) and
(c)(1) on the basis of diversity of citizenship, and the Superior Court Action may
be removed by FedEx Ground pursuant to 28 U.S.C. §§ 1441(b) and 1446(c).

. This Notice of Removal is filed within 30 days of FedEx Ground’s receipt of the
Complaint in the Superior Court Action. See 28 U.S.C. § 1446(b).

. In accordance with 28 U.S.C. § 1446(d), copies of this Notice of Removal shall
be served on Plaintiff and filed with the clerk of the Superior Court of the State of
Connecticut, Judicial District of Hartford at Hartford.

WHEREFORE, this Superior Court Action is removable to this Court.
Case 3:20-cv-01174-RNC Document1 Filed 08/13/20 Page 3 of 11

Respectfully submitted,

DEFENDANT,
FEDEX GROUND PACKAGE SYSTEM, INC.

By Is/
Shel D. Myers, ct13581
Kainen, Escalera & McHale, P.C.
21 Oak Street, Suite 601
Hartford, CT 06106
Tel: (860) 493-0870
Fax: (860) 493-0871
E-mail: smyers@kemlaw.com
Its Attorneys

CERTIFICATE OF SERVICE
| hereby certify that a copy of the foregoing Notice of Removal was filed
electronically and mailed, postage prepaid, this 13'° day of August 2020, to: Michael J.

Reilly, Cicchiello & Cicchiello, LLP, 364 Franklin Avenue, Hartford, CT 06114.

Is/
Shel D. Myers, ct13581

93728
1 Case 3:20-cv-01174-RNC Document1 Filed 08/13/20 Page 4 of 11

CT Corporation

TO: Matthew Endlish

FEDEX GROUND PACKAGE SYSTEM, INC.

1000 FED EX DR
MOON TOWNSHIP, PA 15108-9373

RE: Process Served in Connecticut

FOR: FedEx Ground Package System, Inc. (Domestic State: DE)

Service of Process
Transmittal
07/17/2020

CT Log Number 537960060

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: Robert Tillman, Pltf. vs. FedEx Ground Package System, Inc., Dft.
DOCUMENT(S) SERVED: Attachment(s),?Summons,?Complaint, Statement
COURTI/AGENCY: Hartford at Hartford Superior Court Judicial District, CT
Case # NONE
NATURE OF ACTION: Employee Litigation - Wrongful Termination - 02/21/2020 ,
ON WHOM PROCESS WAS SERVED: C T Corporation System, East Hartford, CT
DATE AND HOUR OF SERVICE: By Process Server on 07/17/2020 at 13:09
JURISDICTION SERVED : Connecticut
APPEARANCE OR ANSWER DUE: 08/04/2020 (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S): Michael J. Reilly

Cicchiello & Cicchiello, LLP
364 Franklin Avenue
Hartford, CT 06114
860-296-3457

ACTION ITEMS: CT has retained the current log, Retain Date: 07/18/2020, Expected Purge Date:

07/23/2020
Image SOP

Email Notification, Matthew Endlish matthew.endlish@fedex.com

Email Notification, LISA SANTUCCI lisa.santucci@fedex.com

SIGNED: C T Corporation System
ADDRESS: 1999 Bryan St Ste 900
Dallas, TX 75201-3140

For Questions: 877-564-7529

MajorAccountTeam2@wolterskluwer.com

Page 1 of 1/ SD

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, oe
amount of damages, the answer date onan a
contained in the documents the:

responsible for interpreting said q DEFENDANT'S
appropriate action. Signatures on
eatin recent of padiige only, EXHIBIT

\

  
 
  
Case 3:20-cv-01174-RNC Document1 Filed 08/13/20 Page 5 of 11

SUMMONS CIVIL STATE OF CONNECTICUT
G8 Wa BiB heugh eas Oa. s0s BEE a eo

 

www.jud.cl.gov
See othor sido for instructions

oO "X” {fF amount, legal Interest or property in demand, not including interest and

costs is lass than $2,500,

0] "x" [Famount, legal interest or property in demand, not including Interest and
costs is $2,500 or mora.

["] °X" If claiming other rellaf in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.

     

   

 

 

 

 

 

 

 

 

 

 

 

Addrass of courl derk whare wil and olhar papers shall be fled (Number, streal, town end alp coda) | Telephone number of clerk Rotum Dato (Muslboo Tuesday)
(C.G.S, §§ 51-346, 51-360) (wilh area code)
95 Washington Street, Hartford, CT 06103 ( 860 )$4B-2700 August 4,2 020
| Judicial Dlsteiet At (Town in which writ fs ratumable) (C.G.8. §§ 51-346, 51-345) Case typa code (See st on page 2)
1 init Cl Ss. Hertford

Housing Session Number artfo Mejor: M Minor: 90
For the Plaintiff(s) please enter the appearance of:
Waste and address of attorney, law finm of plainuft i Bel-rapresanted (Number, sire, town end zip coda) Juds number {taba entorod by attomey only)
Cicchlello & Clechiello, LLP, 364 Franklin Avenue, Hartford, CT 06114 419987
Telephone number (wilh area coda) Signature of Plaialif (if sel-represented)
{ 860 ) 296-3457
The altomay or taw firm appearing for the plaintiff, or the ptalntilf ¥ Email addrase for delivery of papars under Section 10-19 (agreed to)

sell-reprasented, agrees to accept papers (service) ctactrontcallyin [_] Yes [x] No
this case under Section 10-13 of the Connecticut Practica Book,

 

 

 

 

 

 

 

 

 

    

      

 

 

 

Number of Plaintiffs; 1 Number of Defendants: 1 (1) Form JD-CV-2 attached for additional parties
Partlas Name (Last, First, Middic initfal) and Address of Each party (Number; Streat; P.O. Box; Town; State; Zip; Country, if not USA)
First Namo: Robert Tillman P-04
Plalntiff Address: cfo Ciechlallo & Clechlello, LLP, 364 Franklin Avenua, Hartford, CT 06114
Additional =| Nemo: P-02
Plaintiff | Addross: :
First | Namo Fedee Ground Package System, Ing D-01
Dofondant | Addrasp: Bad Drive, toon lowlanip, PA 15108
Additional | Namo: Agant: CT Corporation System, 67 Burnside Avenue, East Hartford, CT 06108 D-02
Defendant | Address: ‘
Additional | Nama: D-03
Dofondant =| Addrosa:
Additional =| Namo: ; 0-04

Defendant | Address:

Notice to Each Defendant

1. YOU ARE SEING SUED. This paper is a Summons In a lawauil. The complaint allached lo these papers stotes the claims that each plaintiff Is making
against you in this lawault.

2. To be nolified of further proceedings, you or your allorney must fila a form called an “Appearance” with the clerk of ihe above-named Court al the above
Courl address on or before the second day after the above Retum-Date. The Retum Date ls nota hearing date. You do nat have to coma to court on the
Relum Date unless you recelve a separate notice telling you to come to court.

3. Ifyou or your altorney do not fide a wrillen “Appearance” form on time, a judgment may be entered against you by default. The "Appearance" form may be
obtalned al the Court address above or al www Jud.ef.gov under "Court Forms."

4, Hf you ballave that you hava Insurance that may cover the claim that fs being made against you In this fawsult, you should immediately contact your
insurance representative. -Olher action you may have (o take (s described In the Connecticut Practice Book which may be found in a superior court law
library or on-line at wwwJud.cl.gov under “Court Rules.”

5. (you have quesllongrabout the Summons and Complaint, you should tatk to an allorney quickly, Tho Clork of Court Is not allowod to give advice an
lagal questions,

 

 

 

 

 

 

an,
Comminslonerollna | N of Person Signing at Left Date signed
= Super «| Michael J. Reilly ' 07/09/2020 -

 

 

 

 

 

 

  

_£or Court Use Only

 

   
 
 
 

 

tetk: A
he signi ‘ been done so that the Plalntlff(s) will not be dented access to the courts.
b. itis ihe rasponsibllity of the Plainliff(s) to see that service is made in the manner provided by law,
c. The Clerk [3 not permitted to give any (egal advice In connection with any lawsull, A I
d, The Clerk signing this Summons al the requast of tha Plaintiff(s) [s not responsible In any way for any errors or amissio in
in the Summons, any allegallons contalned in the Complaint, or the service of the Summons or Compialnt, }

 

 

(certify Ihave read and | Staned (Sol-Represented Plarnbit) Date
understand the above:

 

 

 

 

 

{Page 1 of 2)
Case 3:20-cv-01174-RNC Document 1 Filed 08/13/20 Page 6 of 11

Instructions

1. Type or print legibly; sign summons.

2. Prepare or photocopy a summons for each defendant.

3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint, Also,
if there are more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and altach it to the original and all copies
of the complaint. :

4, Aftar service has been made by a proper officer, fila original papers and officer's retum with the clerk of court.

§, Do not use this form for the following actions:

 

(a) Family matters (for example divorce, child (d) Probate appeals.
support, custody, patemity, and visitation (a) Administrative appeals.
matters). . () Proceedings pertaining to arbitration.
(b) Summary process actions, (g) Any actions or proceedings in which an attachment,
(c} Applications for change of name. . garnishment or replevy is sought.
aan
ADA NOTICE

The Judiclal Branch of the State of Connecticut complies with the Americans with
Disabilities Act (ADA). If you need a reasonable accommodation In accordance with the
ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.

 

 

 

T

 

 

 

 

 

 

 

Case Type Codes
Major Description fie Minor Dascription Major Description fied ; Minor Description
Contracts C00 | Construction - All other Torts (Othorthan| T02 | Defective Premises - Private - Snow or Ica
C10 | Construction - State and Local Vehicular) T03 | Defectiva Premisen - Private - Other
C20 =| Insurance Policy T1141 | Dafeativa Pramisaa - Public - Snow or Ico
C30 | Specific Performance 112 | Dofective Premises - Publis - Other
C40 Collections ‘ T20 | Produots Liability - Other than Vehicular
C90 “| All othar 128 | Melpractica - Medical
Eminont Domain | £60 | State Highway Condemnation T29 | Meipractica - Legal
£10 | Redevelopment Condemnation 730 | Malpracilos - All other
E20 | Other State or Munielpat Agencies T40 | Assault and Galtery
E30 | Public Utilities & Gas Transmission Companies TSO | Defamation
E90 | Alother T6i Animals - Dog
. T6O = | Animals - Other
Miscellaneous | M00 | Injunction ee
M410 | Recalvership T71 | Fire Damago
M20) | Mandamus T930 = =| Allother
M39 | Habeas Corpus (extradition, release from Penal Vohicular Torts Vo01 | Motor Vehicles" - Driver and/or Passenyar(a) va,
tnstlwJon) Driver(s)
M40 | Arbitration Vad = | Motor Vehictas* - Pedestian vs. Driver
M60 | Declaratory Judgment / V05 | Motor Vehicles’ - Property Oamaga only
MG3 | Bar Discipiine V08 = | Motor Vehicle* - Products Liability Inctuding Warranty °
M66 | Department of Labor Unamploymem Compensation YOO |, Motor Vehicta® - All other
Enforcement V10 | Boats
M68 | Bar Discipiine - [Inactive Status v20 | almlanes
M70 | Municipal Ordinance and Regulalion Enforcement v30_ | Raltoads
M80 | Forcign Chil Judgments -€.0.8.824606 86.0.8. wan: | temmetiae
Mas | Smatl Claims Transfor to Regular Docket ve tea
Mes | Foreign Protactiva Order Billet galled oa
M90 | Allother
Property POO | Forecosure
P10 | Partition Wills, Estates W110 = | Construction of Wils and Trusts
P20 | Gulet Tite/Discharge of Mortgage or Lien and Trusta weap | Allother
P30 | Asset Forfellure
Pgo | Alothar

 

 

 

 

 

 

 

JO-CV-1 Rav, 10-15 (Bach/Page 2) }
(Page 2 of 2)
Case 3:20-cv-01174-RNC Document1 Filed 08/13/20 Page 7 of 11

RETURN DATE: AUGUST 4, 2020 SUPERIOR COURT

ROBERT TILLMAN JDIOF HARTFORD

VS. :; AT HARTFORD

FEDEX GROUND PACKAGE SYSTEM, INC. : JULY 9, 2020
COMPLAINT

I

COUNT ONE: Violation of Connecticut General Statutes § 31-290a

 

1. Atall times mentioned herein, the plaintiff, Robert Tillman, (hereinafter referred to
as “plaintiff’) was and is a resident of the City of New Britain, State ofiConnecticut.

2 The Defendant in this matter, Fedex Ground Package System, Inc. (hereinafter
“Defendant” or “Defendant Company”), was and is a foreign company. aesanteed under the laws
of the State of Delaware, with a local business address of 49 Fedex Drive, Middletown CT, 06457.

3. The plaintiff began working for the Defendant as a package handler on or about
August 9, 2016. The plaintiff was transferred to the defendant’s Middletown facility on or about
September 19, 2019.

4, On or about mid-January 2020, the plaintiff was injured hile working in the course
of his employment, The plaintiff was unloading a 53 foot trailer and 4 heavy box fell from 6 feet
high onto the back of his head, knocking the plaintiff to the ground.

5 Immediately after the work accident, the plaintiff approached his managers, Jason —
Harris and David Willis, and reported that he was involved in a work accident where he sustained
an injury.

6. The plaintiff informed his managers that he sustained ait injury to the head and neck
. and that he was dizzy. In response, management did not record the ‘incident, did not fill out an
accident report and did not offer the plaintiff medical treatment. ‘Instead, they directed the plaintiff

to return to work.
Case 3:20-cv-01174-RNC Document1 Filed 08/13/20 Page 8 of 11

7. The next day, plaintiff returned to work and asked how he was feeling. In response,

plaintiff said that he had a lump on his head, showed his two managers the lump, and he stated that

he felt lightheaded and dizzy.

8, Plaintiff also informed management that he wanted to report the injury and get
medical treatment.
9. Defendant management denied plaintiff's request for medical treatment. Instead,

they stated, “‘let’s just see how it goes for a day or two before you go to hh doctor.”

10. | Upon information and belief, throughout the plaintiff's employment, plaintiff is
. aware that other employees were injured and defendant refused to — those work injuries and
denied medical treatment.

11. Soon thereafter, while the plaintiff was in the course of his employment and putting
boxes on a conveyor belt, manager Jason Harris approached the plaintiff, walked up to the plaintiff
in close proximity, put his finger on the plaintiff chest, poking him and yelled at the plaintiff for
the manner in which he was emptying the eratfer |

12. Manager Harris accused the plaintiff of throwing packages, which Harris claimed
was a severe violation of company policy.

13. Throughout the plaintiff's employment, other employees frequently threw boxes
into barrels from the truck and those employees were never disciplined or terminated, nor were
they involved in a work accident and required medical treatment.

14. The day before the above incident, the plaintiff apaledhed the same manager, Mr.

Harris, and stated that he was still suffering from neck and head pain from the accident and ‘that he

has been asking for medical treatment but has been denied.
Case 3:20-cv-01174-RNC Document 1 Filed 08/13/20 Page 9 of 11

LS, In response, Mr. Harris denied plaintiff's request for medical treatment. As a result,
Plaintiff then asked to speak to his manager or human resources, This made Mr. Harris extremely
' upset at the plaintiff and caused Mr. Harris to raise his voice at the plaintiff.

16. . Upon information and belief, Mr. Harris was the manager who reported the plaintiff
for allegedly violating company split for throwing packages, which led to the decision to
terminate the plaintiff's employment. |

17. Plaintiff was terminated on February 21, 2020, by Steven Pianka and Scott Rhodes.
Management informed plaintiff that he was terminated for violating company policy because he
allegedly threw packages. Plaintiff once again raised his work accident and that he has been asking
management for medical treatment, but he was again ignored.

18. The Defendant terminated the Plaintiff because he exercised, or attempted to
_ exercise, rights under the Workers’ Compensation Act, in violation of Connecticut General Statute
§ 31-290a.

19.  Asaresult of the Defendant's violation of Conn. Gen, Stat. § 31-290a, the Plaintiff
has suffered monetary losses, including, inter alia, lost wages.

20. Asa further result of the Defendant's violation of Conn, Gen, Stat. § 31-290a the
Plaintiff was caused to suffer non-economic losses and damages,

21. Asa further result of the Defendant's violation of Conn. Gen. Stat. § 31-290a, the

Plaintiff has. incurred, or will incur, attorney’s fees and costs.
Case 3:20-cv-01174-RNC Document1 Filed 08/13/24 Page 10 of 11

WHEREFORE, the Plaintiff prays for the following relief:

l. Money damages; :
2 Punitive damages; |

}
a Reasonable attorneys fee and costs; and

4, Such other relief the Court deems just and proper.

 

THE PLAINTIFF,
ROBERT TILLMAN

    

CICCHIELTOS CICEHIELLO, LUP
364 Franklin Aventie
: ‘Hartford, CT 06114
Tel: (860) 296-3457
Fax: (860) 296- 0676
Juris No.: 419987:

Email: n mreilly@cicchielloesa. com

|

SSS eee aE Soe eee
*

Ce ee ad

a

A Y ATTEST

=

 

( bh 1
co UY 3T. MARSHAL
DIFFER -F PERSON

 

 

 

SSeS ee
Case 3:20-cv-01174-RNC Document 1 Filed 08/13/20! Page 11 of 11
!

RETURN DATE: AUGUST 4, 2020 SUPERIOR COURT
ROBERT TILLMAN : JD. OF HARTFORD
VS. ; : AT HARTFORD
FEDEX GROUND PACKAGE SYSTEM, INC. JULY 9, 2020

!
STATEMENT ( OF AMOUNT IN DEMAND
The Plaintiff claims the amount in demand in excess of $15, 000. 00 exclusive of interest

and costs.

THE PLAINTIFF, ,
ROBERT TILLMAN

   

GiCcHIELLO & CICCHIELLO, LLP
364 Franklin Avenue

Hartford, CT 06114

Tel: (860) 296-3457

Fax: (860) 296-0676

Juris No.: 419987,

Email: mreilly@cicchielloesa.com
i

ee ee —

   
 

NIZIANKIE
BTISUT STATE MARSHAL
\DIFFERENT PERSON
